The Court:
Application for a writ of review. In this case, judgment was recovered in the Justice’s Court of the City and County of San Francisco on the tenth day of February, 1880, and an appeal was taken from this judgment to the Superior Court of the City and County of San Francisco on the fourteenth day of the same month. At that time, there had been no legislation since the Constitution of 1879 went into effect, in relation to appeals in cases arising in Justices’ Courts.
It is urged here that under the former Constitution the only appeal from such judgments was to the County Court; that the County Court was abolished by the present Constitution (Art. xxii, § 3); that this Constitution only vested appellate jurisdiction in the Superior Courts “in such cases arising in Justices’ Courts,” “as may be provided by law” (Constitution, Art. vi, § 5)—and that inasmuch as the Legislature had not acted on this subject after the present Constitution went into operation, and when the appeal in this case was taken, such appeal was without warrant of law, the Superior Court had no jurisdiction, and its action was null.
But by the Constitution (Art. xxii, § 11) it is provided that “all laws relative to the present judicial system of the State, shall be applicable to the judicial system created by this Constitution, until changed by legislation.”
The laws referred to in this section defined the cases arising in Justices’ Courts in which appeals were allowed. Such laws were continued in force, and the effect of this provision was to prescribe by law the cases arising in the Courts referred to in regard to which the appellate jurisdiction was vested in the Superior Courts, and on which such jurisdiction was to operate. (The People v. Dutcher, 83 N. Y. 240.)
*308We are of opinion that the Superior Court had jurisdiction of the appeal, and the writ must be denied.
The above is decisive of the case, and therefore it becomes unnecessary to pass on the other questions discussed on the argument of the cause.
Writ denied and application dismissed.